 


109 HR 3562 IH: Specialty Crop and Value-Added Agriculture Promotion Act
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3562 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Ms. Hooley introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committees on Ways and Means and Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Specialty Crops Competitiveness Act of 2004 to increase the authorization of appropriations for grants to support the competitiveness of specialty crops, to amend the Agricultural Risk Protection Act of 2000 to improve the program of value-added agricultural product market development grants by routing funds through State departments of agriculture, to amend the Federal Crop Insurance Act to require a nationwide expansion of the adjusted gross revenue insurance program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Specialty Crop and Value-Added Agriculture Promotion Act. 
2.Definition of specialty cropSection 3(1) of the Specialty Crops Competitiveness Act of 2004 (Public 108–465; 7 U.S.C. 1621 note) is amended— 
(1)by inserting fish and shellfish whether farm-raised or harvested in the wild, after dried fruits,; and 
(2)by adding at the end the following new sentence: The term includes specialty crops that are organically produced (as defined in section 2103 of the Organic Foods Production Act of 1990 (7 U.S.C. 6502)..  
3.Permanent authorization of appropriations for State specialty crop block grantsSubsection (i) of section 101 of the Specialty Crops Competitiveness Act of 2004 (Public 108–465; 7 U.S.C. 1621 note) is amended to read as follows: 
 
(i)Authorization of appropriationsFor fiscal year 2006 and every fiscal year thereafter, there is authorized to be appropriated to the Secretary of Agriculture $500,000,000 to make grants under this section.. 
4.Block grants to States for value-added agricultural product market development 
(a)In generalSubsection (b) of section 231 of the Agricultural Risk Protection Act of 2000 (Public Law 106–224; 7 U.S.C. 1621 note) is amended to read as follows: 
 
(b)Grant program 
(1)Block grants to States 
(A)Amount of grant to stateFrom the amount made available under paragraph (6) for a fiscal year, the Secretary shall provide to each State, subject to subparagraph (B), a grant in an amount equal to the product obtained by multiplying the amount made available for that fiscal year by the result obtained by dividing— 
(i)the total value of the agricultural commodities and products made in the State during the preceding fiscal year; by 
(ii)the total value of the agricultural commodities and products made in all of the States during the preceding fiscal year. 
(B)LimitationThe total grant provided to a State for a fiscal year under subparagraph (A) shall not exceed $3,000,000. 
(2)Use of grant funds by statesA State shall use the grant funds to award competitive grants— 
(A)to an eligible independent producer (as determined by the State) of a value-added agricultural product to assist the producer— 
(i)in developing a business plan for viable marketing opportunities for the value-added agricultural product; or 
(ii)in developing strategies that are intended to create marketing opportunities for the producer; and 
(B)to an eligible agricultural producer group, farmer or rancher cooperative, or majority-controlled producer-based business venture (as determined by the State) to assist the entity— 
(i)in developing a business plan for viable marketing opportunities in emerging markets for a value-added agricultural product; or 
(ii)in developing strategies that are intended to create marketing opportunities in emerging markets for the value-added agricultural product. 
(3)Amount of competitive grant 
(A)In generalThe total amount provided under paragraph (2) to a grant recipient shall not exceed $500,000. 
(B)Majority-controlled producer-based business venturesThe amount of grants provided by a State to majority-controlled producer-based business ventures under paragraph (2)(B) for a fiscal year may not exceed 10 percent of the amount of funds that are used by the State to make grants for the fiscal year under paragraph (2). 
(4)Grantee strategiesA recipient of a grant under paragraph (2) shall use the grant funds— 
(A)to develop a business plan or perform a feasibility study to establish a viable marketing opportunity for a value-added agricultural product; or 
(B)to provide capital to establish alliances or business ventures that allow the producer of the value-added agricultural product to better compete in domestic or international markets. 
(5)ReportsWithin 90 days after the end of a fiscal year for which funds are provided to a State under paragraph (1), the State shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report describing how the funds were used. 
(6)FundingOn October 1 of each fiscal year, of the funds of the Commodity Credit Corporation, the Secretary shall make available to carry out this subsection $100,000,000, to remain available until expended. 
(7)State definedIn this subsection, the term State means each of the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands.. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on October 1, 2005. 
5.Reimbursement of certification costs 
(a)Incentive programThe Secretary of Agriculture shall establish an incentive program to encourage the independent third-party certification of agricultural producers and processors for product qualities, production practices, or other product or process attributes that increase marketability or value of an agricultural commodity. The Secretary shall include independent third-party certification systems, including programs such as Good Agricultural Practices, Good Handling Practices, and Good Manufacturing Practices programs, that the Secretary finds will provide one or more measurable social, environmental, or marketing advantages.  
(b)StandardsThe Secretary shall set standards regarding the types of certifications, and the types of certification-related expenses, that will qualify for reimbursement under the program.  
(c)Limitation on amount of reimbursementAn agricultural producer or processor may not receive reimbursement for more than 50 percent of the qualified expenses incurred by the producer or processor related to accepted certifications. 
6.Nationwide expansion of risk management agency adjusted gross revenue insurance program 
(a)ExpansionSection 523(e) of the Federal Crop Insurance Act (7 U.S.C. 1523(e)) is amended by adding at the end the following new paragraph: 
 
(3)Permanent nationwide operationEffective beginning with the 2006 reinsurance year, the Corporation shall carry out the adjusted gross revenue insurance pilot program as a permanent program under this title and may expand the program to cover any county in which crops are produced. To facilitate the expansion of the program nationwide, the Corporation may grant temporary premium subsidies for the purchase of a policy under the program to producers whose farm operations are located in a county that has a high level of specialty crop production and has not had a high-level of participation in the purchase of crop insurance coverage.. 
(b)Comptroller General studyThe Comptroller General shall conduct a study of the Federal crop insurance program to determine how well the program serves specialty crop producers and to recommend such changes as the Comptroller General considers appropriate to improve the program for specialty crop producers. 
7.Expansion of fruit and vegetable program in school lunch programsThe Richard B. Russell National School Lunch Act is amended— 
(1)in section 18 (42 U.S.C. 1769), by striking subsection (g); and 
(2)by inserting after section 18 the following new section: 
 
19.Fruit and vegetable program 
(a)In generalThe Secretary shall make available in not more than 100 schools in each State, and in elementary and secondary schools on 1 Indian reservation, free fresh and dried fruits and vegetables and frozen berries to be served to school children throughout the school day in 1 or more areas designated by the school. 
(b)Priority in allocationIn selecting States to participate in the program, the Secretary shall give priority to States that produce large quantities of specialty crops. 
(c)PublicityA school participating in the program authorized by this section shall publicize within the school the availability of free fruits and vegetables under the program. 
(d)Authorization of appropriationsThere is authorized to be appropriated for fiscal years 2006 and 2007, $20,000,000 to carry out this section.. 
8.Increase in limit on direct operating loans; indexation to inflationSection 313 of the Consolidated Farm and Rural Development Act (7 U.S.C. 1943) is amended— 
(1)in subsection (a)(1), by striking $200,000 and inserting $500,000 (increased, beginning with fiscal year 2007, by the inflation percentage applicable to the fiscal year in which the loan is made); and 
(2)in subsection (b), by striking paragraph (2) and inserting the following new paragraph: 
 
(2)the average of such index (as so defined) for the 12-month period ending on— 
(A)in the case of a loan other than a loan guaranteed by the Secretary, August 31, 2005; or 
(B)in the case of a loan guaranteed by the Secretary, August 31, 1996.. 
9.Trade of specialty crops 
(a)Assistant USTR for specialty cropsSection 141(c) of the Trade Act of 1974 (19 U.S.C. 2171(c)) is amended by adding at the end the following new paragraph: 
 
(6) 
(A)There is established in the Office the position of Assistant United States Trade Representative for Specialty Crops. The Assistant United States Trade Representative for Specialty Crops shall be appointed by the United States Trade Representative. 
(B)The primary function of the Assistant United States Trade Representative for Specialty Crops shall be to promote the trade interests of specialty crop businesses, to remove foreign trade barriers that impede specialty crop businesses, and to enforce existing trade agreements beneficial to specialty crop businesses. 
(C)The Assistant United States Trade Representative for Specialty Crops shall be paid at the level of a member of the Senior Executive Service with equivalent time and service.. 
(b)Study of Uruguay round table agreement benefits 
(1)StudyThe Comptroller General of the United States shall conduct a study on the benefits of the agreements approved by Congress under section 101(a)(1) of the Uruguay Round Agreements Act (Public Law 103–465) to specialty crop businesses. 
(2)ReportNot later than one year after the date of the enactment of this Act, the Comptroller General shall submit to Congress a report describing the results of the study conducted under paragraph (1). 
(c)Foreign market access strategyNot later than one year after the date of the enactment of this Act, the Secretary of Agriculture shall develop and implement a foreign market access strategy to increase exports of specialty crops to foreign markets. 
10.Increased authorization for technical assistance for specialty cropsSection 3205(d) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 5680(d)) is amended by striking $2,000,000 and inserting $10,000,000.   
 
